Supplemental Opinion on Rehearing.
Waterman, J.

*670
7


8


9

*67110 *669A re-hearing having been granted in this case, we .have again considered, the questions involved, and have to' say that we are quite satisfied with what was said in the preceding opinion, upon all .the issues presented, save as to the matter of newly-discovered evidence, and upon this branch of the case, in view of appellant’s earnest and insistent claims, we desire to. add something to what is there stated. In support of his application for a new trial on the ground of newly discovered evidence, the defendant presented certain affidavits. The first is an affidavit of George Miller, who avers that one James Evans, wlm was a witness for plaintiff on the trial below, and there testified to having heard the words complained of spoken, stated to affiant before said trial, “that he could not do Tantlinger any harm, nor Trimble any good, in the case, and that he never heard Tantlinger sa.y anything against the character of Mr. Trimble.” Thomas Jordan also makes affidavit that he was present during a conversation between plaintiff and *670defendant, in the store of Leonard & Bitter, in the spring of 1891, and he adds: “I did not hear Tantlinger ©ay tha.1 Trimble kept a house of ill fame, or a whore house, or a place where girls resort for prostitution, at this time or any -other time.” John- White swears that he never heard -defendant say that Trimble kept a house of ill fame, or that he kept a piano to entice girls there for bad purposes'. W. S. Stout, in his affidavit, -says that, after the- v-erdict was rendered in the court below, lie heard- James Evans say to- another person: “Trimble may thank m-e for this. I am the man that put him onto it.” Henry C. Lane testifies that James Evans, in a conversation' with affiant, ©aid, in sub-stance, that he never heard Tantlinger say that Trimble was keeping a house of ill fame, or whore house, or a place where girls- or women resorted, and that he never heard defendant say anything about Trimble, or about the kind of house he was-keeping; that Evans did say: “The suit was brought for spite, on, account of liquor prosecutions, or for intimidation.” In resistance to the- application for a .new trial, plaintiff filed, -among other®, the affidavits of James Evans, who- denies specifically the statements attributed to him in the above-mentioned affidavits. The negative matter testified to- by Jordan and White would be inadmissible, if offered in evidence. It will be noticed that they do not ©ay that Tantlinger did not speak the words charged, but only that affiants did not hear him speak them. So, too, the statement of Evans, if made as averred by Stout, would be inadmissible because of immateriality. It -does not .even tend, necessarily, to-show bias or prejudice on the part of Ev-ans. There is left, then, only the testimony of Miller and Lane, relating to- asserted statements made by Evans out of court, which are inconsistent with his *671testimony on the trial. It is shown that Lane is a son-in-law of defendant; that he .was present at the trial below and heard; the witness Evan® testify. We think it was proper for the trial court to. consider this fact, and also, the further fact that Evans denies flatly that he ever made any of the statements charged. A considerable discretion is vested in the lower court in passing upon an application, for a new trial, on the ground of newly-discovered evidence., and we will not interfere with the exercise of that discretion, unless it appears to ns. to. have been abused. Searcy v. Martin Woods Co., 93 Iowa, 420; Moore v. Railroad Co., 94 Iowa, 736. Yiewed in the .most favorable light for defendant, this evidence must be regarded as merely of an impeaching character. It tended only to show that the witness Evans had made statement, out of court, inconsistent-with his testimony as given on the trial Exit there were other witnesses who. corroborated Evans, and we think it was for the court below to ©ay whether a different result could be reasonably expected if a new trial was granted, and this evidence received. Too much, we think, is claimed by appellant’s counsel for the case of Murray v. Weber, 92 Iowa, 757. A new trial was granted by the lower court in that caise, .and we affirmed its action; but it by no means, follows that we should have interfered if the court had refused to set aside the verdict. Much that is said in that case as to the new evidence was unnecessary. The motion for a new trial contained other grounds, and there is nothing in the record to show what particular matter influenced the trial court in its ruling. We might-well have rested our affirmance of its judgment upon the well-established rule that this court will be slow to interfere with the action of the trial court, when a new trial is awarded. For the reasons stated we think the former opinion must be adhered to, and the judgment below affirmed.